     Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 1 of 10 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 KIKI JONES, on behalf of herself, and all    )
 other plaintiffs similarly situated, known   )   No. 18-cv-
 and unknown,                                 )
                                              )
                  Plaintiff,                  )   District Judge
                                              )
                     v.                       )
                                              )
 WIRELESS CONNECTION, CORP., AN               )   JURY DEMAND
 ILLINOIS CORPORATION AND MURAD               )
 BADER, INDIVIDUALLY                          )
                                              )
                Defendants.                   )
                                              )
                                              )

                                       COMPLAINT

       NOW COMES Plaintiff, KIKI JONES, (the “Plaintiff” or “named Plaintiff”), on behalf

of herself and all other Plaintiffs similarly situated, by and through her attorneys, JOHN W.

BILLHORN    AND   SAMUEL D. ENGELSON, and for her Complaint against Defendants,

WIRELESS CONNECTION, CORP.,           AN   ILLINOIS CORPORATION,      AND   MURAD BADER,

INDIVIDUALLY, (each    a “Defendant”, collectively “the Defendants”), states as follows:

I.     NATURE OF ACTION

       1. This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et seq.,

the Portal-to-Portal Act, 29 U.S.C. §251 et seq., the Illinois Minimum Wage Law, 820 ILCS

§105/1 et seq. and the Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the

Municipal Code of Chicago.
       Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 2 of 10 PageID #:2



II.     JURISDICTION AND VENUE

        2. Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29 U.S.C.

§§ 206-207, the Portal-to-Portal Act, 29 U.S.C. §251 et seq., and for the supplemental Illinois

statutory claim and municipal claim, pursuant to 28 U.S.C. §1367. Venue lies in the Northern

District of Illinois in that during all times relevant to the employment relationship, Plaintiff

performed work in this district and is a resident of this district and Defendants are or were

engaged in business in this district.

III.    THE PARTIES

        3. Defendant, WIRELESS CONNECTION, CORP., is an Illinois corporation that owns

and operates two Boost Mobile retail stores located at 2042 E. 71st Street Chicago, Illinois

60649 and 7108 S. Wabash Avenue Chicago, Illinois 60619 that sell cell phones, cell phone

service plans and related accessories to customers. Defendant WIRELESS CONNECTION,

CORP., is an “enterprise” engaged in commerce or in the production of goods for commerce

within the meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon information and

belief formed after reasonably inquiry, satisfies the minimum annual gross sales dollar amount

required by 29 U.S.C. §203(s)(1)(A)(ii).    During all relevant times, Defendant was acting

directly or indirectly in the interest of the employer in relation to the employee Plaintiff and

therefore, as defined under both the federal and state statutes relied upon, is an “employer.”

        4.   Defendant, MURAD BADER,        INDIVIDUALLY,     is the owner and President of

WIRELESS CONNECTION, CORP., and at all times relevant hereto was acting directly or

indirectly in the interest of the employer in relation to the employee Plaintiff and therefore as

defined under both the federal and state statutes relied upon, is an “employer”. Defendants

also own and operate a second Boost Mobile retail store at.
      Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 3 of 10 PageID #:3



       5. Plaintiff, KIKI JONES, is a former employee of Defendants who performed sales

and customer service duties for Defendants at both their 2042 E. 71st Street and 7109 Wabash

Avenue locations, who worked over 40 hours per week without compensation at a rate of one

and one-half her regular rate of pay. Plaintiff was compensated for all hours at her straight-

time regular rate of pay including hours worked in excess of 40 per week, typically in

unreported cash. In addition, Defendants failed to pay Plaintiff all of her promised and

mutually agreed upon commission. All other unnamed Plaintiffs known and unknown

(“members of the Plaintiff Class” or “similarly situated Plaintiffs”), are past or present

employees who work or worked for Defendants as described above. As an employee

performing duties for an enterprise engaged in commerce, the named Plaintiff and all

members of the Plaintiff Class were also engaged in commerce as defined by the FLSA.

       6. The claims brought herein by the named Plaintiff are identical or similar to the

claims of other past and present employees who were subject to the non-compliant policies

and practices alleged herein.

       7. The non-compliant practices as alleged herein were part of a variety of practices

and policies implemented and maintained by Defendants and are common to a group or

“class” of past and present employees. Those past and present employees are entitled to

receive Notice of these proceedings and afforded opportunity to join their individual claims.

IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

      8. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this action

is brought by Plaintiff as an opt-in representative or collective action, on behalf of herself and

other Plaintiffs similarly situated who have been damaged by Defendants’ failure to comply
      Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 4 of 10 PageID #:4



with 29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful violation of the FLSA

and seeks an additional third year of limitations. Count III seeks liquidated damages under

the Fair Labor Standards Act, Section 260.


       Illinois Minimum Wage Law
       9. Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count IV

of this action is brought by Plaintiff to recover unpaid back wages earned on or before the date

three (3) years prior to the filing of this action. Each and every Plaintiff who joins this case in

the future shall specifically adopt and assert the claims made under this Count IV.


       Chicago Minimum Wage Ordinance

       10. Pursuant to the Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of

the Municipal Code of Chicago, Count V of this action is brought by Plaintiff to recover

unpaid back wages earned on or before the date three (3) years prior to the filing of this action.

Each and every Plaintiff who joins this case in the future shall specifically adopt and assert

the claims made under this Count V.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       11. Plaintiff at all times pertinent to the cause of action was employed by Defendants,

said employment being integral and indispensable to Defendants’ business.

       12. Plaintiff, and members of the Plaintiff Class, on a regular basis worked in excess

of forty (40) hours in a workweek without pay at a rate of time and one-half for such hours

pursuant to the requirements of the federal, state and municipal statutes herein relied upon.

       13.   Plaintiff, and members of the Plaintiff Class, was paid for all hours, including

those in excess of (40) in a workweek, at her straight-time rate of pay instead of at time and

one-half.
      Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 5 of 10 PageID #:5



       14.   Plaintiff, and all similarly situated members of the Plaintiff Class, was almost

always paid all of her wages for all hours worked and commissions earned in unreported cash.

Occasionally, Plaintiff received a company check or a payroll check for the first forty (40)

hours worked and received cash at her straight time rate of pay for additional hours over forty

(40) as well as commissions.

       15. At times, Defendants did not pay Plaintiff, and members of the Plaintiff Class, all

of her mutually-agreed upon commissions Plaintiff.

                                          COUNT I

                  VIOLATION OF FAIR LABOR STANDARDS ACT

       1-15. Paragraphs 1 through 15 are re-alleged and incorporated as though set forth fully

herein as paragraphs 1 through 15 of this Count I.

       16.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq., and the Portal-

to-Portal Act, 29 U.S.C. §251 et seq., the named Plaintiff, and all other Plaintiffs similarly

situated, known and unknown, are entitled to compensation for all hours worked

and compensation at a rate not less than one and one-half times the regular rate of pay for all

hours worked in excess of forty (40) in any week during the two (2) years preceding the filing

of this action.

       17.    Defendants have at all times relevant hereto failed and refused to pay

compensation to their employees, including the named Plaintiff herein and all other Plaintiffs

similarly situated, known and unknown as described above.
      Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 6 of 10 PageID #:6



       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:

        (a)     awarding back pay equal to the amount of all unpaid overtime compensation
for the two (2) years preceding the filing of this Complaint, according to the applicable statute
of limitations;

       (b)  awarding prejudgment interest with respect to the total amount of unpaid
overtime compensation;

      (c)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

      (d)    for such additional relief as the Court deems appropriate under the
circumstances.


                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-17 Paragraphs 1 through 17 of Count I are realleged and incorporated as though set

forth fully herein as Paragraphs 1 through 17 of Count II.

       18. Defendants’ actions as complained above were done with Defendants’ knowledge

that the compensation policies and practices at issue were in violation of the statutes alleged,

or with a reckless disregard for whether the policies and practices were in violation of those

statutes. Through legal counsel as well as industry experience and custom, Defendants

possessed ample access to the regulations and statutory provisions relating to the municipal,

state and federal laws recited herein, but either failed to seek out such information and

guidance or did seek out the information and guidance but failed to adhere to the principles

of compliance as stated.

       19. Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one
      Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 7 of 10 PageID #:7



and one-half times their regular rate of pay for all hours worked in excess of forty (40) and

compensation for work performed off the clock, in the three (3) years preceding the filing of

this complaint.

          WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:

       (a)    awarding back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

        (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a
result of Defendants’ violation of the Fair Labor Standards Act; and

          (d)    for such additional relief the Court deems appropriate under the circumstances.


                                           COUNT III

                              LIQUIDATED DAMAGES
                       UNDER THE FAIR LABOR STANDARDS ACT

          1-19. Paragraphs 1 through 19 of Count II are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 19 of Count III.

          20.    In denying Plaintiff and members of the Plaintiff Class compensation as

described above, Defendants’ acts were not based upon good faith or reasonable grounds.

Through legal counsel as well as industry experience and custom, Defendants possessed

ample access to the regulations and statutory provisions relating to the municipal, state and

federal laws recited herein, but either failed to seek out such information and guidance or did

seek out the information and guidance but failed to adhere to the principles of compliance as

stated.
     Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 8 of 10 PageID #:8



       21.    The named Plaintiff and all other past and present employees similarly situated,

known and unknown, are entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:

       (a)    awarding liquidated damages equal to the amount of all unpaid compensation;

      (b)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (c)    for such additional relief the Court deems appropriate under the circumstances.



                                        COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-21. Paragraphs 1 through 21 of Count III are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 21 of this Count IV.

       22. As described in the foregoing paragraphs, Defendants’ compensation policies and

practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       23. The Illinois Minimum Wage Law provides that an employer who fails to pay the

required amount of wages due an employee under the law shall be liable to the underpaid

employee or employees for the unpaid wages and for an additional penalty in the amount of

2% of the amount of such underpayments for each month following the date such

underpayments remain unpaid.

       24. Defendants’ failure to pay compensation as described above has been willful

and/or in bad faith.
     Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 9 of 10 PageID #:9



       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

respectfully requests this Court to enter an order:

              (a)    declaring and decreeing Defendants’ compensation practices as
       described herein, and such other violations which may come to light during the
       prosecution of this matter, in violation of the provisions of the Illinois Minimum
       Wage Law;

             (b)     awarding an amount of damages, to be shown by the evidence, to
       which Plaintiff and other members of the Plaintiff Class are entitled;

              (c)   allowing this Court to retain jurisdiction of the case until such time it is
       assured Defendants have remedied the compensation policies and practices
       complained of herein and are determined to be in full compliance with the law;

               (d)     directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees,
       costs, and litigation expenses, as provided by statute;

               (e)   for such additional relief the Court deems just and appropriate under
       the circumstances.
                                         COUNT V

                   SUPPLEMENTAL MUNICIPAL CLAIM
         VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE


       1-24. Paragraphs 1 through 24 of Count IV are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 24 of this Count V.

       25.    Plaintiff, and members of the Plaintiff Class, were each an “employee” under

the CMWO§ 1-24-10 of the Municipal Code of Chicago and were not exempt from the

overtime wage provisions of the CMWO § 1-24-050.

       26.    Defendants were each an “employer” as defined in the CMWO§ 1-24-10.


       27.    Under § 1-24-040, for all weeks during which Plaintiff and members of the

Plaintiff Class worked more than forty (40) hours, she was entitled to be compensated at a

rate of one and one-half times her regular hourly rate of pay.
    Case: 1:18-cv-06694 Document #: 1 Filed: 10/03/18 Page 10 of 10 PageID #:10



       28.    Defendants’ failure and refusal to pay any overtime wages for hours worked

in excess of 40 per week was a violation of the maximum hour provisions of the § 1-24-040.


       WHEREFORE, Plaintiff, on behalf of themselves and all other Plaintiffs similarly

situated, known and unknown, respectfully requests this Court to enter an order:
        (a)    Judgment in the amount of unpaid overtime compensation found due at the
rate of one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
Plaintiff and members of the Plaintiff Class worked in excess of forty (40) hours per week;

       (b)    Statutory interest damages in the amount of three times the amount of unpaid
overtime;

       (c).   Reasonable attorneys’ fees and costs incurred in filing and prosecuting this
action; and

       (d)    Such other and further relief as this Court deems appropriate and just.



                                                  Respectfully submitted,

                                                  Electronically Filed 10/03/2018

                                                  /s/ John W. Billhorn
                                                  ___________________________
                                                  John William Billhorn

                                                  BILLHORN LAW FIRM
                                                  53 West Jackson Blvd., Suite 840
                                                  Chicago, IL 60604
                                                  (312) 853-1450

                                                  Attorney for Plaintiff
